NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                   ________________
                      No. 20-2492
                    _______________


THE CLAUDE WORTHINGTON BENEDUM FOUNDATION,
                         Appellant

                            v.

 THE BANK OF NEW YORK MELLON CORPORATION,
         BANK OF NEW YORK MELLON


              ________________________
      On Appeal from the United States District Court
         for the Western District of Pennsylvania
             District Court No. 2:19-cv-00132
       District Judge: Honorable J. Nicholas Ranjan
                 ______________________


                  Argued: May 13, 2021
                   _______________

 Before: McKEE, JORDAN, and FUENTES, Circuit Judges.

               (Opinion filed: June 3, 2021)
       Jason A. Archinaco [Argued]
       Michael A. O’Leary
       The Archinaco Firm
       1100 Liberty Avenue
       Suite C-6
       Pittsburgh, PA 15222
              Counsel for Appellant

       Jayme L. Butcher [Argued]
       Shawna J. Henry
       Richard M. Weibley
       Blank Rome
       501 Grant Street
       Suite 850
       Pittsburgh, PA 15219
              Counsel for Appellees


                                      ______________

                                        OPINION *
                                      ______________


McKee, Circuit Judge.
       The Claude Worthington Benedum Foundation appeals the District Court’s

decisions to grant The Bank of New York Mellon Corporation and Bank of New York

Mellon’s motions to dismiss. Benedum contends the District Court erred in dismissing

all three claims: fraud, breach of fiduciary duty based on alleged false representations,

and breach of fiduciary duty based on an alleged duty to reveal “best pricing.”

       In exceptionally well-reasoned and thorough opinions, the District Court explained

why it granted the defendants’ motions to dismiss against Benedum. We can add little to


*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.


                                             2
the Court’s explanations. Accordingly, we will affirm substantially for the reasons set

forth by the District Court in its thoughtful and thorough opinions dated November 26,

2019 and June 18, 2020. 1

      We add only that, in addition to the reasons relied upon by the District Court, the

“Release of BNY Mellon,” in paragraph 3 of the Settlement Agreement, precludes

Benedum from filing this suit because Benedum explicitly waived the underlying claims.

      Accordingly, we will affirm the District Court’s grant of Mellon’s motions to

dismiss.




1
  The District Court had jurisdiction under 28 U.S.C. § 1332(a). We have appellate
jurisdiction under 28 U.S.C. § 1291. We exercise plenary review and apply the same
standard as does the District Court. Edinboro Coll. Park Apartments v. Edinboro Univ.
Found., 850 F.3d 567, 572 (3d Cir. 2017).

                                            3